Citation Nr: 1435488	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right knee disorder, to include arthritis.

3.  Entitlement to service connection for a left knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a personal hearing before a Decision Review Officer in February 2010. 

In September 2011, the Board remanded the claims on appeal primarily for additional evidentiary development.  The Board finds that the AOJ substantially complied with the September 2011 remand orders with respect to the claims decided herein; and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As will be explained in the remand below, additional action is still required in conjunction with the service connection claim for a right knee disorder. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The records contained in Virtual VA include the November 2012 Supplemental Statement of the Case (also in the paper file), and the July 2014 post-remand brief.  The Veteran's VBMS claims file does not currently contain any documents.  The Board has considered these records in making the below decision.

The issue of entitlement to service connection claim for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic low back condition did not manifest in service; arthritis was not shown during the first post-service year; nor is any currently manifested low back condition etiologically related to the Veteran's period of service.

2.  A chronic left knee disorder did not manifest in service; arthritis was not shown during the first post-service year; nor is any currently manifested left knee disorder etiologically related to the Veteran's period of service.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by active service, and service incurrence of arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A left knee disorder was not incurred in or aggravated by active service, and service incurrence of arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The provisions of 38 C.F.R. § 3.159 were revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008, such as this one.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  By way of a May 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's service connection claims.  The Board also finds that this notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the May 2006 letter, the RO also notified the Veteran of the evidence and information used to assign disability ratings and effective dates, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Considering the contents of the issued VCAA letter, the Board finds that all notice requirements were satisfied, and thus, a remand of the issues on appeal for further notification of how to substantiate the claim is not necessary. 

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues being decided herein on appeal.  The claims file contains the relevant service treatment records (STRs), as well as post-service VA and private medical records.  

Regarding VA opinion evidence, VA has assisted in this appeal by requesting a VA examination and nexus opinion, as shown in the September 2011 remand.  A comprehensive VA examination was conducted in October 2012.  Based on the examination findings, as well as consideration of other pertinent evidence on file, medical opinions were provided by a VA physician in November 2012.  Review of these opinions reveals that clinician providing them had access to the file and records, and fully considered the evidence of record.  Therefore, the clinician, as discussed in greater detail below, addressed the questions relevant to this appeal.  As such, the Board finds that the October 2012 examination report and November 2012 VA opinions satisfy VA's duty to assist in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Further, neither the Veteran nor his representative has maintained that any examination report on file or opinion provided is inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Since the November 2012 SSOC was issued, neither the Veteran nor his representative have identified any additional, outstanding records pertinent to the claims herein decided that have not been requested or obtained.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki,708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Arthritis is listed as a type of chronic disease under the provisions of 38 C.F.R. § 3.309(a). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.   Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

      A.	Low Back

In April 2006, the Veteran filed a service connection claim for a low back disorder, identified as arthritis.  The Veteran indicated that this condition was treated between May 1995 and April 2005, by Dr. L.D.  

The Veteran's STRs include a January 1989 enlistment examination which showed that clinical evaluation of the spine was normal and that the Veteran did not give a history of recurrent back pain.  A December 1990 record reflects that the Veteran was treated for lower back pain after he fell down stairs.  The assessment was back contusion.  X-rays of the lumbar spine were within normal limits.  General complaints of back pain were noted in a July 1991 record.  The December 1991 separation examination report reflected that clinical evaluation of the spine was normal; the Veteran acknowledged having recurrent back pain. 

Private medical records of Dr. L.D. received in April 2006 and dated from April 1996 to March 1997 are negative for complaints, treatment or a diagnosis relating to the low back.  Additional records received in June 2006 and dated from 2001 to 2005, include a notation of a history of low back discomfort in a September 2001 record; the records are otherwise negative for complaints, treatment or a diagnosis relating to the low back.   

VA records dated from June 2003 to January 2006 include June 2003, February 2004, and July 2004 entries indicating that the Veteran was a truck driver and had complaints of low back pain radiating into both legs and hips.  X-ray films of June 2003 revealed spondylitic changes of the spine.  Low back pain continued to be noted in records of July 2005, October 2005, December 2005, and January 2006.  Occasional complaints of low back pain are shown through VA records dated in 2011.  

The file includes records from Sturbridge Chiropractic dated in August 2005.  The records reveal that the Veteran sustained an on-the-job injury due to a fall on August 3, 2005, resulting in complaints of low back and leg pain.  The Veteran was treated throughout August 2005 and the diagnosed conditions included lumbar intervertebral disc with myelopathy and segmental dysfunction of the lumbar region.  Diagnoses of degenerative disc disease and degenerative joint disease at L4-L5, were also made.

A VA general medical examination was conducted in October 2006 and the claims folder and VA records were reviewed.  The Veteran gave a 5 to 6 year history of low back pain, and reported using medicine for spasms in 2004 and being treated by a chiropractor in 2005.  He noted that once in 1990, he was exercising in the gym and noticed stiffness in the back; the symptoms lasted about a week and were treated with Ben-Gay.  Chronic low back pain with degenerative spondylosis and disc disease of the lumbar spine was diagnosed, based on X-ray films findings.  

The Veteran provided testimony at a hearing held before a decision review officer of the RO in February 2010.  The Veteran gave a history of a vehicle accident prior to service, following which he was not treated, but had neck pain.  He stated that during service after exercising at the gym, his back went out on him, describing this as evidently getting better.  He stated that years later, arthritis was diagnosed by Sturbridge Chiropractic and indicated that he was still having back problems.  He indicated that no doctor had made a connection between service and currently manifested low back problems, and stated that he believed he was first treated for back problems in 1995.   

A VA examination of the back was conducted in October 2012.  Lumbar spine degenerative spondylosis was diagnosed.  The Veteran reported that during service he fell down a flight of stairs injuring his back and was treated.  He stated that in 2005, he sustained a work related back injury, treated by a private chiropractor and later underwent physical therapy in 2008.  In an opinion provided in November 2012, a VA physician concluded that it was less likely than not that the claimed back condition was caused or aggravated by service.  The physician observed that the Veteran was seen once on active duty for low back symptoms, assessed as strain.  It was explained that this condition was a single event which resolved with conservative treatment; therefore, there is no linkage or nexus to the currently claimed back disorder, because there is no history of chronicity following separation.  The examiner opined that a single event involving strains, without soft tissue damage and/or bony involvement is less likely as not to be cause for his current condition and that it was at least as likely as not that the condition was due to his normal aging process.  It was further pointed out that the Veteran separated from service and did not seek care for his back until 2005, when he sustained a work-related fall.  The examiner sated that the lower back condition was due to a fall.  The physician concluded that it was at least as likely as not that the current low back disorder was as likely as not due to an injury sustained after separation from service.  

Analysis

The Veteran asserts that he developed a low back condition in service.

With regard to the Veteran's claimed low back condition, the record contains a current diagnosis of lumbar spine degenerative spondylosis (October 2012).  Accordingly, the presence of the currently claimed condition is established.

The STRs reflect that the Veteran was treated on a sole occasion in December 1990 for lower back pain after falling down stairs.  General complaints of back pain were noted in a July 1991 record.  The December 1991 separation examination report revealed no clinical abnormalities of the back, but noted subjective complaints of recurrent back pain.  Arthritis was not diagnosed during the first post-service year.

Significantly, thereafter it was not until 2003 and 2004 that the Veteran again experienced symptomatology of the back, at which time it was noted that he was driving a truck.  In 2005, the Veteran sustained a work-related injury of the low back, essentially requiring periodic, but sustained treatment thereafter.  The intervening lapse of so many years between separation from service and the first post-service documented manifestations of low back symptoms is probative evidence against his claim, to include on a presumptive basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  In essence, in the intervening years since his discharge from service, the Veteran sustained a low back injury in 2005, and performed a strenuous and physically demanding  post-service occupation as a truck driver.  

While the Veteran may in fact have had limited low back symptoms during service and even received treatment in-service for such symptoms on one occasion, there is no credible evidence of continuity symptomatology since service in this case.  The Board observes that while the Veteran has reported treating the condition after service, there is no indication in the record that he has continued to have back symptoms since service.  Rather, the evidence tends to show that his symptoms after service were a result to a postservice injury.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In an opinion provided in November 2012, a VA physician opined that it was less likely than not that the claimed back condition was caused or aggravated by service.  The physician noted that the Veteran was seen once on active duty for low back symptoms (strain) and it was observed that this was a single event which resolved with treatment; therefore, there was no linkage or nexus to the currently claimed back disorder, because there is no history of chronicity following separation.  It was further pointed out that the Veteran separated from service and did not seek care for his back until 2005, when he sustained a work-related fall.  The physician concluded that it was at least as likely as not that the current low back disorder was as likely as not due to an injury sustained after separation from service.  The physician also implicated the normal aging process as a factor.

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the physician had access to the file and clearly reviewed its contents providing a comprehensive summary of the Veteran's in and post-service history, both lay and clinical.  It is evident that the opinion is thorough and well supported with rationale.  Accordingly, the Board finds the November 2012 VA opinion to be highly probative evidence as to whether the Veteran's claimed low back condition was incurred in or is otherwise related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Lay assertions from the Veteran as to the etiology of his claimed low back condition (service related) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of low back symptoms since service, or a nexus between currently manifested low back condition and service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of the claimed low back condition falls outside the realm of common knowledge of a lay person, particularly in light of evidence of the post-service history in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

Overall, the evidence is not in relative equipoise.  The most probative evidence of record addressing the etiology and onset of the Veteran's low back condition weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B.	Left Knee

In April 2006, the Veteran filed a service connection claim for bilateral knee disorders, identified as arthritis.  The Veteran indicated that this condition was treated between May 1990 and 1991, during service.  

The Veteran's STRs include a January 1989 enlistment examination which showed that clinical evaluation of the lower extremities was normal and that the Veteran did not give a history of trick or locked knee.  In August 1990 the Veteran was seen for left knee pain determined to be due to overuse.  Examination revealed soft tissue swelling, full range of motion, and good strength and stability.  A one week temporary lower extremities (TL3) profile was ordered.  The December 1991 separation examination report reflected that clinical evaluation of the lower extremities was normal, the Veteran acknowledged having swollen or painful knee joints.  A history of arthralgia of the knees was noted.  

Private medical records of Dr. L.D. received in April 2006 and dated from April 1996 to March 1997 are negative for complaints, treatment or a diagnosis relating to the knees.  Additional records received in June 2006 and dated from 2001 to 2005 are also negative for complaints, treatment or a diagnosis relating to the knees.

VA records dated from June 2003 to January 2006 are negative for complaints, treatment or a diagnosis relating to either knee.  

A VA general medical examination was conducted in October 2006 and the claims folder and VA records were reviewed.  The Veteran gave a 4 to 5 year history of right knee pain and locking, occurring once every 2 months.  Examination revealed tenderness of both knees without signs of inflammation.  Degenerative arthritis of the femorotibial joints of the right knee was diagnosed, based on X-ray films findings.  There was no diagnosis of any left knee disorder made.

The Veteran provided testimony at a hearing held before a decision review officer of the RO in February 2010.  The Veteran indicated that during service his knees started hurting and he went to sick call.  He could not recall when he began seeking post-service treatment and could not recall any diagnosis, but stated that his knee treatment was through Dr. L.D.  He mentioned that he was wearing a left knee brace, which was not prescribed, but which he bought himself.  He gave a history of right knee surgery prior to service due to a bicycle accident.  The physician also implicated the normal aging process as a factor.  

A VA examination of the knees was conducted in October 2012.  Right knee strain and degenerative joint disease of the left knee were diagnosed.  The Veteran reported that during service, he had increasing pain and locking in the knees.  In an opinion provided in November 2012, a VA physician opined that it was less likely than not that the claimed left knee condition was caused or aggravated by service.  The physician observed that the Veteran was seen once on active duty for left knee symptoms, assessed as strain.  It was explained that this condition was a single event which resolved with treatment; therefore, there is no linkage or nexus to the currently claimed left knee disorder, because there is no history of chronicity following separation.  The examiner stated that a single event involving strains, without soft tissue damage and/or bony involvement is less likely as not to be cause for his current left knee disorder.  She stated that it was at least as likely as not that the left knee condition was due to his normal aging process.  It was further pointed out that given the solitary treatment for left knee pain in 1990, it was at least as likely as not that the current left knee disorder was as likely as not due to repeated and stressful motion associated with the Veteran's occupation as a truck driver.  

Analysis

The Veteran claims that a left knee disorder was incurred in or aggravated by service.

With regard to the Veteran's claimed left knee disorder, the record contains a current diagnosis of degenerative joint disease of the left knee (October 2012).  Accordingly, the presence of the currently claimed condition is established.

The STRs reflect that the Veteran was treated on a sole occasion in August 1990 for left knee pain, attributed to overuse.  The December 1991 separation examination report revealed no clinical abnormalities of the lower extremities, but noted subjective complaints swollen or painful knee joints.  A history of arthralgia of the knees was noted.  Arthritis was not diagnosed during the first post-service year.

Significantly, it was not until 2006 that the Veteran reported experiencing any symptomatology of the left knee, at which time it was noted that he was driving a truck.  It was not until 2012 that any left knee disorder was diagnosed.  The intervening lapse of so many years between separation from service and the first post-service documented manifestations of left knee symptoms is probative evidence against his claim, to include on a presumptive basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  The Board notes that in the intervening years since his discharge from service, the Veteran performed a strenuous and physically demanding post-service occupation as a truck driver.  

While the Veteran may in fact have had limited left knee symptoms during service and even received treatment in-service for such symptoms on one occasion, there is no indication of continuity and chronicity of symptomatology since service in this case, as evidenced by a more than 10-year gap during which no complaints or treatment relating to the low back were documented.  Nor did the Veteran provide lay testimony of chronicity and continuity of left knee symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In an opinion provided in November 2012, a VA physician opined that it was less likely than not that the claimed left knee condition was caused or aggravated by service.  The physician observed that the Veteran was seen once on active duty for left knee symptoms, assessed as strain.  It was explained that this condition was a single event which resolved with treatment; therefore, there is no linkage or nexus to the currently claimed left knee disorder, because there is no history of chronicity following separation.  It was further pointed out that given the solitary treatment for left knee pain in 1990, it was at least as likely as not that the current left knee disorder was as likely as not due to repeated and stressful motion associated with the Veteran's occupation as a truck driver.  The physician also implicated the normal aging process as a factor.

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the physician had access to the file and clearly reviewed its contents providing a comprehensive summary of the Veteran's in and post-service history, both lay and clinical.  It is evident that the opinion is thorough and well supported with rationale.  Accordingly, the Board finds the November 2012 VA opinion to be highly probative evidence as to whether the Veteran's claimed left knee disorder was incurred in or is otherwise related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Lay assertions from the Veteran as to the etiology of his claimed left knee condition (service related) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of left knee symptoms since service, or a nexus between currently manifested left knee disorder and service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of the claimed left knee disorder falls outside the realm of common knowledge of a lay person, particularly in light of evidence of the post-service history in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

Overall, the evidence is not in relative equipoise.  The most probative evidence of record addressing the etiology and onset of the Veteran's claimed left knee disorder weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a left knee disorder, to include arthritis, is denied.


REMAND

Unfortunately the Board finds that further RO action on the matter remaining on appeal, entitlement to service connection for a right knee disorder, is warranted even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the instant case, in the September 2011 remand, the Board requested that the Veteran be scheduled for a VA examination for the purpose of ascertaining the nature and etiology of any right and left knee disabilities.  The Board requested that the following matters be addressed: (a) diagnose any right or left knee disability that may be present; (b) determine whether is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee or left knee disability is related to the Veteran's active duty; and consider (c) the STRs showing that in June 1990, a clinician noted right knee pain along with a history of right knee surgery 9 years earlier.  If a right knee disability was not incurred during service, address whether clear and unmistakable evidence establishes that a right knee disability pre-existed service?  If so, is there clear and unmistakable evidence that any pre-existing right knee disability was not aggravated (increased in disability beyond the natural progress of the condition) during service? 

A VA examination was conducted in October 2012, and right knee strain was diagnosed.  In November 2012, a VA physician, having reviewed the claims folders and October 2012 VA examination results opined that the Veteran's right knee condition was consistent with the long-standing consequences of a pre-existing right knee injury.  

At this point, it is not established that the Veteran had a pre-existing right knee disability.  Applicable law and regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In this case, there was no pre-existing right knee disability noted on the January 1989 enlistment examination report.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847   (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The Board observes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

A brief review of evidence in this case does reflect that in June 1990, the Veteran was seen with complaints of a 3-day history of right knee pain.  X-ray films of the right knee revealed no abnormalities.  The clinician noted a history of right knee surgery 9 years earlier due to a cycling accident.  In contrast, on VA examination in October 2006, the Veteran gave a history of banging his knee approximately 10 years previously and of a fall from a bike as a child, but denied ever having surgery.  In his 2010 hearing testimony, the Veteran again appears to report that he had right knee surgery (no date identified).  

Upon review, it is clear that the examiner issuing the November 2012 opinions did not fully consider the aforementioned evidence or address all of the questions specified in the 2011 Board Remand, particularly with respect to the critical matter of whether a right knee disorder clearly and unmistakably pre-existed service.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is required to ensure compliance with the Board's September 2011 remand.  See Stegall, 11 Vet. App. at 271.

Hence, given the deficiencies discussed above, the RO should forward the claims file to the physician who issued the November 2012 VA medical opinions for an addendum opinion to provide a clearly-stated rationale addressing the questions raised in the Board's remand of September 2011, and similarly reiterated herein.  The RO/AMC should arrange for the Veteran to undergo another VA examination only if the physician who provided the November 2012 opinions is not available to provide these opinions, or it is deemed necessary by a VA physician. 

Prior to obtaining a further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his service connection claim for a right knee disorder.  Appropriate steps should be taken to obtain any such identified record.

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  Forward the entire claims file, to include a complete copy of this REMAND, to the same physician who provided the November 2012 VA medical opinions, in order to obtain an adequate opinion with complete rationale addressing the following questions.  If that physician is not available, a different appropriately qualified physician is asked to address the following:

(a) Based upon consideration of the record as a whole, including a service treatment records showing that in June 1990 a clinician noted right knee pain along with a history of right knee surgery 9 years earlier, as well as the Veteran's testimony and reports on VA examinations of 2006 and 2012, is there clear and unmistakable evidence that a right knee disability pre-existed service?  The examiner should identify the evidence it determines to be clear and unmistakable.

If so, is there clear and unmistakable evidence that any pre-existing right knee disability was not aggravated (increased in disability beyond the natural progress of the condition) during service?  The examiner should identify the evidence it determines to be clear and unmistakable.


* Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  

(b) Determine whether is it at least as likely as not (50 percent probability or greater) that any currently manifested right knee disorder was incurred in service or is otherwise etiologically related to the Veteran's active duty.  The examiner must consider lay statements regarding in-service knee complaints and occurrence of an injury in conjunction with providing this opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c)  If the prior physician or an appropriately qualified substitute is not available, or if further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo another examination to include obtaining medical opinions addressing the questions posed above, accompanied by adequate explanation/supporting rationale.

In this event, the entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The AOJ will then readjudicate the Veteran's service connection claim for a right knee disorder.  Readjudication of the claim should include consideration of all evidence added to the file since the most recent SSOC was issued in November 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


